
	

113 S831 IS: Coal Miner Employment and Domestic Energy Infrastructure Protection Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 831
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Coats (for himself,
			 Mr. Lee, Mr.
			 Barrasso, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Crapo, Mr. Enzi,
			 Mr. Hoeven, Mr.
			 Isakson, Mr. Risch,
			 Mr. Vitter, Mr.
			 Wicker, Mr. Sessions, and
			 Mr. Hatch) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To limit the authority of the Secretary of the Interior
		  to issue regulations before December 31, 2017, under the Surface Mining Control
		  and Reclamation Act of 1977.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Coal Miner Employment and Domestic
			 Energy Infrastructure Protection Act of 2013.
		2.Limitation on
			 authority to issue regulations under the Surface Mining Control and Reclamation
			 Act of 1977The Secretary of
			 the Interior may not, before December 31, 2017, issue or approve any proposed
			 or final regulation under the Surface Mining Control and Reclamation Act of
			 1977 (30 U.S.C. 1201 et seq.) that would—
			(1)adversely impact
			 employment in coal mines in the United States;
			(2)cause a reduction
			 in revenue received by the Federal Government or any State, tribal, or local
			 government, by reducing through regulation the quantity of coal in the United
			 States that is available for mining;
			(3)reduce the
			 quantity of coal available for domestic consumption or for export;
			(4)designate any
			 area as unsuitable for surface coal mining and reclamation operations;
			(5)expose the United
			 States to liability for taking the value of privately owned coal through
			 regulation; or
			(6)cause further
			 time delays to permitting or increase costs.
			
